Petitioner's petition for writ of mandamus is denied without prejudice to any right Petitioner might have to seek an enlargement of time in which to file a motion for postconviction relief. See Fla. R. Crim. P. 3.050. All filings in this Fifth District Court of Appeal case shall be submitted electronically to the Second District Court of Appeal through the Second District Court's eDCA portal if filed by an attorney. Pro se submissions may be filed through the portal or by hard copy mailed to 811 East Main Street, Lakeland, Florida 33801. All filings shall be submitted electronically using case number 2D18-823. All documents filed in this Court must show on their face both Case Number 2D18-823 and Case Number 5D18-664. The parties are advised that 5D18-664 remains the official case number but that 2D18-823 must be included on each document filed. The parties are alerted to the portal page of this court's website for further direction as needed at www.2dca.org.
LaROSE, EDWARD C, MORRIS, ROBERT, and SALARIO, SAMUEL, J., J.R., ASSOCIATE JUDGES, Concur.